Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 4/25/2022 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Response to Arguments
3.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejections necessitated by Applicant’s amendments to the previously presented claims.


Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 6, 8-11, 23 are rejected under 35 U.S.C 103 as being unpatentable over Wang (US PGPub 2019/0333198) [hereafter Wang] in view of Wang (US PGPub 2018/0121767) [hereafter Wang2].

6.	As to claim 1, Wang discloses a system (as shown in Figures 4A and 9 and 14) for training a machine learning system to enhance images, the system comprising: a processor (1402), and a non-transitory computer-readable storage medium (memory 1404) storing processor-executable instructions that, when executed by the processor, cause the processor to perform obtaining a set of training images (as shown in step 102 in Figure 1 and steps 302 and 304 in Figure 3A as short and long exposure images) to be used for training the machine learning system, the obtaining comprising obtaining an input image of a scene (still video of short exposure frames as shown in Figure 2 and 3B), and obtaining a target output image (long exposure image as shown in Figure 2 and 3B) of the scene by averaging a plurality of images of the scene, wherein the plurality of images are associated with a plurality of predetermined rest intervals (every set period of frames, each x number of frames, etc.) between the plurality of images, wherein the target output image represents a target enhancement of the input image (as shown in step 306 of Figure 3A), and training the machine learning system (GAN 402) using the set of training images (Paragraphs 0061-0063, 0067-0071, 0074-0081, 0085-0093, 0102, 0189, 0207, 0211-0212, 0236-0238). 
	It is however noted that Wang fails to particularly disclose maintaining at least one noise property associated with a target output image.
	On the other hand, Wang2 discloses obtaining an input image of a scene (high frame rate image sequence), and obtaining a target output image (blurred image 320 as shown in Figure 3) of the scene by averaging a plurality of images (images 310) of the scene, wherein the plurality of images are associated with a plurality of predetermined rest intervals (intervals within frame rate image capture operations between frames) between the plurality of images, configured to maintaining at least one noise property (image motion blurring) associated with a target output image, wherein the target output image represents a target enhancement of the input image, and training a machine learning system (neural network 232 with network trainer 218 as shown in Figure 2) using the set of training images (Paragraphs 0031, 0035-0037, 0039-0041, 0064-0068).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include maintaining at least one noise property associated with a target output image as taught by Wang2 with the system and operation method of Wang because the cited prior art are directed towards capturing and averaging image frames to produce enhanced image frames for training a neural network and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling frames captured by higher frame rates to be used for production of a lower frame rate image having realistic and true motion blur effects.

7.	As to claim 2, Wang discloses the instructions further cause the processor to: obtain a set of input images (short-exposure images), wherein each input image in the set of input images is of a corresponding scene, and obtain a set of target output images (long-exposure frame) comprising, for each input image in the set of input images, obtaining a target output image of the corresponding scene by averaging a plurality of images of the corresponding scene (as shown in Figure 3A), and train the machine learning system using the set of input images and the set of target output images (Paragraphs 0061-0063, 0067-0071, 0074-0081, 0085-0093, 0102). 

8.	As to claim 6, Wang discloses obtaining the set of training images comprises obtaining a set of training images for a plurality of image capture settings (exposure times/effects) (Paragraphs 0061-0062, 0071, 0074-0075, 0077, 0081, 0168-0169), and Wang2 discloses the plurality of predetermined rest intervals configured to maintain the at least one noise property (motion blur) associated with the target output image is consistent with one or more noise properties (motion blur) associated with the input image (Paragraphs 0035-0036).

9.	As to claim 8, Wang discloses the instructions further cause the processor to perform obtaining a second set of training images and retrain the machine learning system using the second set of training images (Paragraphs 0081, 0093, 0102, 0104-0105). 

10.	As to claim 9, Wang discloses the instructions further cause the processor to: obtain the set of training images from a respective imaging device (client device/third party as shown in Figure 10); and train the machine learning system based on the set of images from the respective imaging device to optimize enhancement by the machine learning system for the respective imaging device (Paragraphs 0062, 0075-0076, 0161, 0191-0196). 

11.	As to claim 10, Wang discloses the machine learning system comprises a neural network (Paragraphs 0033, 0050-0052, 0087, 0089). 

12.	As to claim 11, Wang discloses training the machine learning system comprises minimizing a linear combination of multiple loss functions (multi-term loss functions 442 as shown in Figure 4A) (Paragraphs 0093-0105).

13.	As to claim 23, the combination of the Wang and Wang2 references discloses all claimed subject matter as stated with respect to the above comments and citations of claim 1.

14.	Claims 7 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Wang (US PGPub 2019/0333198) [hereafter Wang] and Wang (US PGPub 2018/0121767) [hereafter Wang2], as applied to claim 1, and in further view of Kaufhold (US PGPub 2019/0080205) [hereafter Kaufhold].

15.	As to claim 7, it is noted that Wang and Wang2 fails to particularly disclose obtaining one or more images that capture noise of an imaging device used to capture the input set of images and the output set of images. 
	On the other hand, Kaufhold discloses obtaining one or more images that capture noise (Gaussian noise) of an imaging device used to capture the input set of images and the output set of images (Paragraphs 0101, 0123).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include obtaining one or more images that capture noise of an imaging device used to capture the input set of images and the output set of images as taught by Kaufhold with the system of Wang and Wang2 because the cited prior art are directed towards generating training images in order to train a machine learning system to enhance images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of allowing the machine learning system to enhance an input image according to an amount of Gaussian noise. 

16.	As to claim 14, it is noted that Wang and Wang2 fails to particularly disclose obtaining a noise image associated with an imaging device used to capture the set of training images, wherein the noise image captures noise generated by the imaging device;  and including the noise image as an input into the machine learning system. 
	On the other hand, Kaufhold discloses obtaining a noise image associated with an imaging device used to capture the set of training images, wherein the noise image captures noise generated by the imaging device and including the noise image as an input into the machine learning system (Paragraphs 0101, 0123).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include obtaining a noise image associated with an imaging device used to capture the set of training images, wherein the noise image captures noise generated by the imaging device and including the noise image as an input into the machine learning system as taught by Kaufhold with the system of Wang and Wang2 because the cited prior art are directed towards generating training images in order to train a machine learning system to enhance images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of allowing the machine learning system to enhance an input image according to an amount of Gaussian noise. 

17.	Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Wang (US PGPub 2019/0333198) [hereafter Wang] and Wang (US PGPub 2018/0121767) [hereafter Wang2], as applied to claim 1, and in further view of Wendel (US PGPub 2018/0336692) [hereafter Wendel].

18.	As to claim 15, it is noted that Wang and Wang2 fails to particularly disclose obtaining a set of input images using a neutral density filter, wherein each image of the set of input images is of a corresponding scene;  and obtaining a set of target output images, comprising for each input image in the set of input images, obtaining a target output image of the corresponding scene that is captured without the neutral density filter, wherein the target output image represents a target enhancement of the input image. 
	On the other hand, Wendel discloses obtaining a set of input images using a neutral density filter, wherein each image of the set of input images is of a corresponding scene; and obtaining a set of target output images, comprising for each input image in the set of input images, obtaining a target output image of the corresponding scene that is captured without the neutral density filter, wherein the target output image represents a target enhancement of the input image (Paragraphs 0022, 0035-0038, 0041, 0043, 0045). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include obtaining a set of input images using a neutral density filter, wherein each image of the set of input images is of a corresponding scene;  and obtaining a set of target output images, comprising for each input image in the set of input images, obtaining a target output image of the corresponding scene that is captured without the neutral density filter, wherein the target output image represents a target enhancement of the input image as taught by Wendel with the system of Wang and Wang2 because the cited prior art are directed towards generating training images which are short and long term exposure images in order to train a machine learning system and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of generating the short and long term exposure images through use of a neutral density filter. 

19.	Claims 24-27 are rejected under 35 U.S.C 103 as being unpatentable over Wang (US PGPub 2019/0333198) [hereafter Wang] and Wang (US PGPub 2018/0121767) [hereafter Wang2], as applied to claim 1, and in further view of Tomiyasu (US PGPub 2015/0229816) [hereafter Tomiyasu].

20.	As to claims 24 and 26, it is noted that Wang and Wang2 fails to particularly disclose the predetermined rest period is configured to enable an imaging device capturing the plurality of images to control a temperature of the imaging device. 
	On the other hand, Tomiyasu discloses a predetermined rest period (lower frame rate) is configured to enable an imaging device (as shown in Figure 1) capturing the plurality of images to control a temperature of the imaging device (Paragraphs 0040-0042, 0044, 0052, 0056-0057, 0064-0071). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include having the predetermined rest period enabling an imaging device capturing the plurality of images to control a temperature of the imaging device as taught by Tomiyasu with the system of Wang and Wang2 because the cited prior art are directed towards generating images at different periods of time and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enhancing the quality of the extracted images used for generating the target output image by reducing the deterioration of the images caused by high temperatures through varying the capture rate/rest intervals between the images.

21.	As to claims 25 and 27, Tomiyasu discloses causing the processor to control the temperature by enabling cooling of the imaging device (Paragraphs 0064-0071).

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664